Citation Nr: 0810600	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-31 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee condition 
status post total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  In November 2006, the Board remanded the 
matter for further development.


FINDING OF FACT

A chronic right knee condition did not originate in service 
or for several years thereafter, and it is not related to any 
incident of service.


CONCLUSION OF LAW

A chronic right knee condition status post total knee 
replacement was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  In an April 2006 
letter, the RO reiterated the above and asked the veteran to 
submit any further evidence he has in his possession that 
pertains to the claim.  The letter also advised the veteran 
of the evidence needed to establish a disability rating and 
effective date.  The claim was last readjudicated in 
September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a September 
2007 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, VA medical records, VA 
examination reports, and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that he developed a right 
knee condition as a result of service that later required 
total knee replacement.  At his Board hearing, he testified 
that he had not suffered any specific injury in service but 
that the knee condition was due to the wear and tear during 
service.

The veteran's service treatment records contain two entries 
regarding his knees.  In August 1971 he injured his right 
knee, which was slightly swollen, but x-rays were negative 
and he was treated with aspirin.  In August 1982 he 
complained of bilateral knee pain for the past week, more 
painful on the right, but he had good range of motion without 
swelling, discoloration or tenderness.  He was assessed with 
mild chondromalacia and treated with Motrin.  However, April 
1978, January 1981 and February 1987 reports of medical 
examination show normal clinical evaluations of the lower 
extremities.  Additionally, physical profile records for the 
duration of his service only show defects of Achilles 
tendonitis, injured heels, heel spurs and a painful shoulder.  
Thus, the service treatment records fail to show a chronic 
disability of the right knee.

Post service, September 1989 and November 1990 VA examination 
reports reflect no complaints regarding the right knee.  In 
fact, the reports show that the veteran walked with a normal 
gait and posture and was able to squat to full range.  There 
is no evidence of a right knee disorder prior to an October 
1993 VA treatment note.  At that time, the veteran complained 
of a three-week history of bilateral knee pain but x-rays 
were negative.  Although he reported an in-service left 
shoulder injury, he did not mention any in-service right knee 
injury.  Also of note, a November 1993 VA treatment note 
reflects continued complaints of bilateral knee pain and an 
impression of new onset arthritis of questionable etiology.  
Lastly, a March 1994 VA treatment note reflects complaints of 
knee pain for the past year.

The veteran underwent total knee replacement for the right 
knee at the Salem VA Medical Center in December 2001.  An 
orthopedic clinic note several days prior to surgery reflects 
that repeated weightbearing x-rays revealed marked narrowing 
of the medial joint compartment on the flexed knee 
weightbearing view.  A subsequent pre-operative note reflects 
a history of right knee arthroscopy in September 2001 that 
showed advanced chondromalacia of the medial compartment.  
The operation report reflects that the veteran had undergone 
right knee arthroscopy four months ago and continued to 
experience significant pain with limp and trouble fully 
weight bearing.  On opening the knee, the physician found 
marked degenerative changes.

A July 2003 VA examination report reflects a review of the 
record, including the two entries in the service treatment 
records, followed by the examiner's opinion that the 
veteran's present knee problem leading to total right knee 
replacement is not due to or associated with any of the minor 
knee problems he had while in service.

A March 2006 VA medical opinion reflects the examiner's 
review of the veteran's claims file, including the veteran's 
history of being treated twice for his right knee in service, 
once in 1968 and again in 1988.  The examiner stated that 
there is no mention of right knee problems with discharge 
physical and there are no medical records until 6 years later 
regarding any knee complaint.  The examiner noted that 2001 
x-rays showed mild narrowing of the medial knee joint space 
on the standing view and very mild degenerative changes of 
the knees.  The examiner then stated that the arthritis 
therefore appears to be more age related than any condition 
that started in the military.  The examiner concluded that 
the veteran's right knee condition that manifested itself in 
service is not related to his current right knee condition 
and subsequent total right knee replacement.

The above examiner cites an incorrect date for the second 
entry in the service treatment records and a 2001 x-ray 
report that interprets only mild arthritis whereas the 2001 
x-ray report in the record reveals marked narrowing of the 
medial joint compartment.  Thus, the Board finds that the 
opinion appears unsupported by the evidence of record and 
will be given no probative value.

Given the above probative evidence, particularly the July 
2003 VA examination report, the Board finds that the 
veteran's right knee condition did not originate in service 
or for several years thereafter, and it is not related to any 
incident of service.  As noted above, the first post-service 
complaint of right knee pain was in October 1993, which is 
over 5 years after discharge.  Furthermore, x-rays at that 
time were negative.  Even if the Board accepts the veteran's 
statement in the March 1994 VA treatment note that he had had 
knee pain for the past year, this would still only date the 
onset of his knee pain to early 1993.  Additionally, the July 
2003 VA examiner negated any relationship between the 
veteran's current right knee condition and any incident in 
service.  Lastly, the veteran has not presented any competent 
medical evidence linking his current right knee condition to 
service.

The Board acknowledges the veteran's contention that his 
right knee condition status post total knee replacement is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a right knee condition status post 
total knee replacement is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


